Citation Nr: 0841282	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  05-34 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation greater than 50 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to April 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Nashville, Tennessee (RO).

In his October 2005 substantive appeal, the veteran indicated 
that his 
service-connected PTSD was interfering with his ability to 
maintain continuous employment.  As this assertion 
constitutes an informal claim for entitlement to a total 
disability rating for compensation on the basis of individual 
unemployability, that issue is hereby referred to the RO for 
the appropriate development.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Service connection for post-traumatic stress disorder (PTSD) 
was granted by a February 2004 rating decision, and a 50 
percent initial evaluation assigned, effective July 29, 2003.  
The veteran claimed entitlement to a higher initial 
evaluation in September 2004, and perfected that appeal in 
October 2005.  However, additional development is required 
before appellate adjudication may proceed.  

In August 2007, the RO received a letter from the veteran 
indicating that he had been treated for his PTSD at least 
through that month.  Review of the claims file reveals that 
the most recent VA outpatient treatment records for the 
veteran's PTSD are dated in July 2004.  Thus, a period of 
over 3 years has elapsed, during which records were generated 
concerning the veteran's treatment for his PTSD, and those 
records are not associated with the claims file.  When VA is 
put on notice prior to the issuance of a final decision of 
the possible existence of certain records and their 
relevance, the Board must seek to obtain those records before 
proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).  Accordingly, these records must be 
obtained.

Additionally, it is noted that the veteran was afforded a VA 
examination with respect to his PTSD in November 2004, 
approximately four years ago.  Since that time, private 
records, to include a March 2005 medical opinion letter from 
the veteran's private psychiatrist, as well as the veteran's 
own statements, tend to indicate that the veteran's PTSD has 
worsened since the November 2004 VA examination.  Pursuant to 
38 C.F.R. § 3.327(a) (2008), examinations will be requested 
whenever VA determines, as in this case, that there is a need 
to verify the severity of a disability.  See also 38 C.F.R. § 
3.159 (2008).  Accordingly, a medical examination is in 
order.  Id.; see Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the veteran, and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on the 
veteran's response, the RO must attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  The RO must 
also obtain the veteran's VA outpatient 
treatment records at the Knoxville VA 
Medical Center (MC) and/or VA Community 
Based Outpatient Clinic (CBOC) for 
treatment of PTSD dated from July 2004 to 
the present.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain these 
records, the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

2.  The veteran must be afforded the 
appropriate VA examination to determine 
the current severity of his service-
connected PTSD.  The claims file and a 
copy of this Remand must be made available 
to and reviewed by the examiner. The 
examiner must provide accurate and fully 
descriptive assessments of all psychiatric 
symptoms. The examiner must comment upon 
the presence or absence, and the frequency 
or severity of the following symptoms due 
to PTSD: depressed mood; anxiety; 
suspiciousness; panic attacks; sleep 
impairment; memory loss; flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; difficulty in 
understanding complex commands; impaired 
judgment; impaired abstract thinking; 
disturbances of motivation or mood; 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; impaired impulse 
control; spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances; impairment in thought 
processes or communication; delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living; and 
disorientation to time or place. 

The examiner must also enter a complete 
multiaxial evaluation, and assign a Global 
Assessment of Functioning (GAF) score, 
together with an explanation of what the 
score represents in terms of the veteran's 
psychological, social, and occupational 
functioning.  A complete rationale for all 
opinions must be provided. The report 
prepared must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  When the above development has been 
completed, the issues of entitlement to an 
initial evaluation greater than 50 percent 
for PTSD must be readjudicated.  If any 
issue on appeal remains denied, an 
additional supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

